FILED
                                                                        IN THE OFFICE OF THE
                                                                     CLERK OF SUPREME COURT
                                                                          FEBRUARY 3, 2021
                                                                      STATE OF NORTH DAKOTA



                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                 2021 ND 14

Youhana Hakim Munzal,                                Petitioner and Appellant
     v.
State of North Dakota,                              Respondent and Appellee



                                No. 20200216

Appeal from the District Court of Cass County, East Central Judicial District,
the Honorable Stephannie N. Stiel, Judge.

AFFIRMED.

Per Curiam.

Kiara C. Kraus-Parr, Grand Forks, N.D., for petitioner and appellant.

Joshua J. Traiser, Assistant State’s Attorney, Fargo, N.D., for respondent and
appellee.




                                      1
                               Munzal v. State
                                No. 20200216

Per Curiam.

[¶1] Youhana Hakim Munzal appeals from an order denying his application
for post-conviction relief. On appeal, Munzal argues the district court erred by
denying his application for post-conviction relief and finding he failed to
establish he received ineffective assistance of counsel from his trial attorney.
He contends his attorney did not properly explain the immigration
consequences of pleading guilty and, but for that error, he would not have pled
guilty. We conclude the evidence supports the district court’s finding that
Munzal failed to establish that he was prejudiced by his trial counsel’s alleged
deficient performance. We summarily affirm under N.D.R.App.P. 35.1(a)(2)
and (7). See Bahtiraj v. State, 2013 ND 240, ¶¶ 16-17, 840 N.W.2d 605 (stating
that to establish prejudice, something more is required than the defendant’s
subjective, self-serving statement that, with competent advice about the
immigration consequences, he would not have pled guilty; and discussing
factors for the district court to consider in determining whether a defendant
would have decided not to plead guilty and insisted instead on going to trial).

[¶2] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                       1